Case 1:21-cv-00436-HYJ-RSK ECF No. 11, PageID.50 Filed 06/30/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 KAYLYN BROCK, et al.,

          Plaintiffs,
                                                        Case No. 1:21-cv-436
 v.
                                                        Hon. Hala Y. Jarbou
 MICHIGAN STATE UNIVERSITY, et al.,

          Defendants.
 ____________________________/

                                  ORDER TO SHOW CAUSE

       The court records reveal that Plaintiffs served a summons and complaint on Defendants

Michigan State University Board of Trustees, Michigan State University, Edward W. Sparrow

Hospital Association d/b/a SMG Lansing Internal Medicine, and Edward W. Sparrow Hospital

Association on June 7, 2021 (ECF Nos. 6, 7, 8, 9, and 10) and these defendants have failed to file a

response within the time allowed in the court rules. The court records further indicate that Plaintiffs

have failed to move for an entry of default against these defendants. Therefore,

       IT IS ORDERED that Plaintiffs shall, not later than July 14, 2021, move for an entry of

default against Defendants Michigan State University Board of Trustees, Michigan State University,

Edward W. Sparrow Hospital Association d/b/a SMG Lansing Internal Medicine, and Edward W.

Sparrow Hospital Association or show cause in writing why the Court should not dismiss the case

against Defendants Michigan State University Board of Trustees, Michigan State University,

Edward W. Sparrow Hospital Association d/b/a SMG Lansing Internal Medicine, and Edward W.

Sparrow Hospital Association for lack of prosecution pursuant to W.D. Mich. LCivR 41.1.

 Dated:      June 30, 2021                             /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE
